EX-99.1 For Additional Information, please contact COMM 2012-CCRE5 Mortgage Trust CTSLink Customer Service 1-866-846-4526 Wells Fargo Bank, N.A. Commercial Mortgage Pass-Through Certificates Reports Available www.ctslink.com Corporate Trust Services Series 2012-CCRE5 Payment Date: 9/12/17 8480 Stagecoach Circle Record Date: 8/31/17 Frederick, MD 21701-4747 Determination Date: 9/6/17 DISTRIBUTION DATE STATEMENT Table of Contents STATEMENT SECTIONS PAGE(s) Certificate Distribution Detail 2 Certificate Factor Detail 3 Exchangeable Certificates Detail 4 Reconciliation Detail 5 Other Required Information 6 Cash Reconciliation 7 Current Mortgage Loan and Property Stratification Tables 8 - 10 Mortgage Loan Detail 11 - 12 NOI Detail 13 - 14 Principal Prepayment Detail 15 Historical Detail 16 Delinquency Loan Detail 17 Specially Serviced Loan Detail 18 - 19 Advance Summary 20 Modified Loan Detail 21 Historical Liquidated Loan Detail 22 Historical Bond/Collateral Loss Reconciliation Detail 23 Interest Shortfall Reconciliation Detail 24 - 25 Defeased Loan Detail 26 Supplemental Reporting 27 Depositor Master Servicer Special Servicer Operating Advisor Deutsche Mortgage & Asset Receiving Corporation Midland Loan Services Midland Loan Services Park Bridge Lender Services LLC 60 Wall Street A Division of PNC Bank, N.A. A Division of PNC Bank, N.A. 600 Third Avenue New York, NY 10005 10851 Mastin Street, Building 82 10851 Mastin Street, Building 82 40th Floor Overland Park, KS 66210 Overland Park, KS 66210 New York, NY 10016 Contact: Helaine M. Kaplan Phone Number: (212) 250-5270 Contact: Heather Wagner Contact: Valerie Nichols Contact: David Rodgers Phone Number: (913) 253-9570 Phone Number: (913) 253-9000 Phone Number: (212) 230-9025 This report is compiled by Wells Fargo Bank, N.A. from information provided by third parties. Wells Fargo Bank, N.A. has not independently confirmed the accuracy of the information. Copyright 2017, Wells Fargo Bank, N.A. Page 1 of 27 Certificate Distribution Detail Pass-Through Class (2) CUSIP Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Current Rate Balance Balance Distribution Distribution Penalties Additional Trust Distribution Balance Subordination Fund Expenses Level (1) A-1 12623SAA8 0.673000% 85,349,000.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% A-2 12623SAB6 1.678000% 159,765,000.00 108,590,276.20 1,610,892.09 151,845.40 0.00 0.00 1,762,737.49 106,979,384.11 34.16% A-SB 12623SAC4 2.388000% 90,894,000.00 90,894,000.00 0.00 180,879.06 0.00 0.00 180,879.06 90,894,000.00 34.16% A-3 12623SAD2 2.540000% 100,000,000.00 100,000,000.00 0.00 211,666.67 0.00 0.00 211,666.67 100,000,000.00 34.16% A-4 12623SAE0 2.771000% 357,557,000.00 357,557,000.00 0.00 825,658.71 0.00 0.00 825,658.71 357,557,000.00 34.16% AM 12623SAJ9 3.223000% 123,287,000.00 123,287,000.00 0.00 331,128.33 0.00 0.00 331,128.33 123,287,000.00 21.78% B 12623SAL4 3.774000% 52,432,000.00 52,432,000.00 0.00 164,898.64 0.00 0.00 164,898.64 52,432,000.00 16.51% C 12623SAQ3 4.470015% 35,427,000.00 35,427,000.00 0.00 131,966.02 0.00 0.00 131,966.02 35,427,000.00 12.95% D 12623SAS9 4.470015% 22,673,000.00 22,673,000.00 0.00 84,457.21 0.00 0.00 84,457.21 22,673,000.00 10.68% E 12623SAU4 4.470015% 32,593,000.00 32,593,000.00 0.00 121,409.34 0.00 0.00 121,409.34 32,593,000.00 7.40% F 12623SAW0 4.470015% 21,256,000.00 21,256,000.00 0.00 79,178.87 0.00 0.00 79,178.87 21,256,000.00 5.27% G 12623SAY6 4.470015% 18,422,000.00 18,422,000.00 0.00 68,622.18 0.00 0.00 68,622.18 18,422,000.00 3.42% H 12623SBA7 4.470015% 34,010,559.52 34,010,559.52 0.00 126,692.05 0.00 0.00 126,692.05 34,010,559.52 0.00% R 12623SBC3 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% LR 12623SBE9 0.000000% 1.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00% Totals 1,133,665,561.52 997,141,835.72 1,610,892.09 2,478,402.48 0.00 0.00 4,089,294.57 995,530,943.63 Original Beginning Ending Class (2) CUSIP Pass-Through Notional Notional Interest Prepayment Total Notional Rate Amount Amount Distribution Penalties Distribution Amount X-A 12623SAF7 1.853919% 916,852,000.00 780,328,276.20 1,205,554.56 0.00 1,205,554.56 778,717,384.11 X-B 12623SAG5 0.696015% 52,432,000.00 52,432,000.00 30,411.23 0.00 30,411.23 52,432,000.00 (1) Calculated by taking (A) the sum of the ending certificate balance of all classes less (B) the sum of (i) the ending certificate balance of the designated class and (ii) the ending certificate balance of all classes which are not subordinate to the designated class and dividing the result by (A). (2) The initial certificate balance of the Class A-M, Class B, and Class C certificates represents the certificate balance of such class without giving effect to any exchange. The initial certificate balance of the Class PEZ certificates is equal to the aggregate of the initial certificate balance of the Class A-M,Class B and Class C certificates and represents the maximum certificate balance of the Class PEZ certificates that could be issued in an exchange. The certificate balances of the Class A-M, Class B, and Class C to be issued on the closing date will be reduced, in required proportions, by an amount equal to the certificate balance of the Class PEZ certificates issued on the closing date. For details on the current status and payments of Class PEZ, see page 4. Copyright 2017, Wells Fargo Bank, N.A. Page 2 of 27 Certificate Factor Detail Beginning Principal Interest Prepayment Realized Loss / Ending Class CUSIP Additional Trust Balance Distribution Distribution Penalties Balance Fund Expenses A-1 12623SAA8 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 A-2 12623SAB6 679.68751729 10.08288480 0.95042969 0.00000000 0.00000000 669.60463249 A-SB 12623SAC4 1,000.00000000 0.00000000 1.99000000 0.00000000 0.00000000 1,000.00000000 A-3 12623SAD2 1,000.00000000 0.00000000 2.11666670 0.00000000 0.00000000 1,000.00000000 A-4 12623SAE0 1,000.00000000 0.00000000 2.30916668 0.00000000 0.00000000 1,000.00000000 AM 12623SAJ9 1,000.00000000 0.00000000 2.68583330 0.00000000 0.00000000 1,000.00000000 B 12623SAL4 1,000.00000000 0.00000000 3.14500000 0.00000000 0.00000000 1,000.00000000 C 12623SAQ3 1,000.00000000 0.00000000 3.72501256 0.00000000 0.00000000 1,000.00000000 D 12623SAS9 1,000.00000000 0.00000000 3.72501257 0.00000000 0.00000000 1,000.00000000 E 12623SAU4 1,000.00000000 0.00000000 3.72501273 0.00000000 0.00000000 1,000.00000000 F 12623SAW0 1,000.00000000 0.00000000 3.72501270 0.00000000 0.00000000 1,000.00000000 G 12623SAY6 1,000.00000000 0.00000000 3.72501249 0.00000000 0.00000000 1,000.00000000 H 12623SBA7 1,000.00000000 0.00000000 3.72507985 0.00000000 0.00000000 1,000.00000000 R 12623SBC3 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 LR 12623SBE9 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 0.00000000 Beginning Ending Class CUSIP Notional Interest Prepayment Notional Amount Distribution Penalties Amount X-A 12623SAF7 851.09513444 1.31488458 0.00000000 849.33815284 X-B 12623SAG5 1,000.00000000 0.58001278 0.00000000 1,000.00000000 Copyright 2017, Wells Fargo Bank, N.A. Page 3 of 27 Exchangeable Class Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses A-M Regular Interest Breakdown A-M (Cert) 12623SAJ9 3.223000% 123,287,000.00 123,287,000.00 0.00 331,128.33 0.00 0.00 331,128.33 123,287,000.00 A-M (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 123,287,000.01 123,287,000.00 0.00 331,128.33 0.00 0.00 331,128.33 123,287,000.00 B Regular Interest Breakdown B (Cert) 12623SAL4 3.774000% 52,432,000.00 52,432,000.00 0.00 164,898.64 0.00 0.00 164,898.64 52,432,000.00 B (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 52,432,000.01 52,432,000.00 0.00 164,898.64 0.00 0.00 164,898.64 52,432,000.00 C Regular Interest Breakdown C (Cert) 12623SAQ3 4.470015% 35,427,000.00 35,427,000.00 0.00 131,966.02 0.00 0.00 131,966.02 35,427,000.00 C (PEZ) NA N/A 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Totals 35,427,000.01 35,427,000.00 0.00 131,966.02 0.00 0.00 131,966.02 35,427,000.00 Class PEZ Detail Class\ Pass-Through Original Beginning Principal Interest Prepayment Realized Loss / Total Ending Component CUSIP Rate Balance Balance Distribution Distribution Premium Additional Trust Distribution Balance Fund Expenses PEZ 12623SAN0 0.000000% 0.01 0.00 0.00 0.00 0.00 0.00 0.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 4 of 27 Reconciliation Detail Principal Reconciliation Loan Group Stated Beginning Principal Unpaid Beginning Scheduled Principal Unscheduled Principal Realized Loss Stated Ending Unpaid Ending Current Principal Balance Principal Balance Principal Adjustments Principal Balance Principal Balance Distribution Amount Total 997,141,835.72 997,325,871.98 1,610,892.09 0.00 0.00 0.00 995,530,943.63 995,585,106.78 1,610,892.09 Certificate Interest Reconciliation Accrued Net Aggregate Distributable Distributable Remaining Unpaid Accrual Accrual WAC CAP Interest Interest Class Certificate Prepayment Certificate Certificate Interest Distributable Dates Days Shortfall Shortfall/(Excess) Distribution Interest Interest Shortfall Interest Adjustment Certificate Interest A-1 N/A N/A 0.00 0.00 0.00 0.00 0.00 0.00 0.00 0.00 A-2 08/01/2017 - 08/30/2017 30 151,845.40 0.00 151,845.40 0.00 0.00 0.00 151,845.40 0.00 A-SB 08/01/2017 - 08/30/2017 30 180,879.06 0.00 180,879.06 0.00 0.00 0.00 180,879.06 0.00 A-3 08/01/2017 - 08/30/2017 30 211,666.67 0.00 211,666.67 0.00 0.00 0.00 211,666.67 0.00 A-4 08/01/2017 - 08/30/2017 30 825,658.71 0.00 825,658.71 0.00 0.00 0.00 825,658.71 0.00 X-A 08/01/2017 - 08/30/2017 30 1,205,554.56 0.00 1,205,554.56 0.00 0.00 0.00 1,205,554.56 0.00 X-B 08/01/2017 - 08/30/2017 30 30,411.23 0.00 30,411.23 0.00 0.00 0.00 30,411.23 0.00 AM 08/01/2017 - 08/30/2017 30 331,128.33 0.00 331,128.33 0.00 0.00 0.00 331,128.33 0.00 B 08/01/2017 - 08/30/2017 30 164,898.64 0.00 164,898.64 0.00 0.00 0.00 164,898.64 0.00 C 08/01/2017 - 08/30/2017 30 131,966.02 0.00 131,966.02 0.00 0.00 0.00 131,966.02 0.00 D 08/01/2017 - 08/30/2017 30 84,457.21 0.00 84,457.21 0.00 0.00 0.00 84,457.21 0.00 E 08/01/2017 - 08/30/2017 30 121,409.34 0.00 121,409.34 0.00 0.00 0.00 121,409.34 0.00 F 08/01/2017 - 08/30/2017 30 79,178.87 0.00 79,178.87 0.00 0.00 0.00 79,178.87 0.00 G 08/01/2017 - 08/30/2017 30 68,622.18 0.00 68,622.18 0.00 0.00 0.00 68,622.18 0.00 H 08/01/2017 - 08/30/2017 30 126,689.77 0.00 126,689.77 2.28 0.00 0.00 126,692.05 1,963.49 Totals 3,714,365.99 0.00 3,714,365.99 2.28 0.00 0.00 3,714,368.27 1,963.49 Copyright 2017, Wells Fargo Bank, N.A. Page 5 of 27 Other Required Information Original Subordination Level Class A-1 30.000% Class C 11.390% Available Distribution Amount (1) 5,325,260.36 Class A-2 30.000% Class D 9.380% Class A-SB 30.000% Class E 6.510% Class A-3 30.000% Class F 4.630% Master Servicing Fee Summary Class A-4 30.000% Class G 3.000% Class A-M 19.140% Class H 0.000% Current Period Accrued Master Servicing Fees 23,396.06 Class B 14.510% Less Delinquent Master Servicing Fees 6,690.04 Less Reductions to Master Servicing Fees 0.00 Plus Master Servicing Fees for Delinquent Payments Received 2,074.46 Plus Adjustments for Prior Master Servicing Calculation 0.00 Appraisal Reduction Amount Total Master Servicing Fees Collected 18,780.48 Loan Loan Appraisal Cumulative Date Appraisal Number Group Reduction ASER Reduction Amount Amount Effected Controlling Class Information Total Controlling Class: H Effective as of: 12/13/2012 Controlling Class Representative: Eightfold Real Estate Capital Fund II, L.P. Effective as of: 12/13/2012 (1) The Available Distribution Amount includes any Prepayment Premiums . Copyright 2017, Wells Fargo Bank, N.A. Page 6 of 27 Cash Reconciliation Detail Total Funds Collected Total Funds Distributed Interest: Fees: Interest Paid or Advanced 3,751,355.14 Master Servicing Fee - Midland Loan Services. 23,396.06 Interest reductions due to Nonrecoverability Determinations 0.00 Trustee Fee - Wells Fargo Bank, N.A. 1,717.30 Interest Adjustments 0.00 Certificate Administration Fee - Wells Fargo Bank, N.A. 1,717.30 Deferred Interest 0.00 CCRE Strip - Cantor Commercial Real Estate Lending L.P. 8,151.51 ARD Interest 0.00 Operating Advisor Fee - Park Bridge Lender Services, LLC 2,006.94 Net Prepayment Interest Shortfall 0.00 Total Fees 36,989.11 Net Prepayment Interest Excess 0.00 Additional Trust Fund Expenses: Extension Interest 0.00 Reimbursement for Interest on Advances (2.28) Interest Reserve Withdrawal 0.00 ASER Amount 0.00 Total Interest Collected 3,751,355.14 Special Servicing Fee 0.00 Principal: Rating Agency Expenses 0.00 Scheduled Principal 1,610,892.09 Attorney Fees & Expenses 0.00 Unscheduled Principal 0.00 Bankruptcy Expense 0.00 Principal Prepayments 0.00 Taxes Imposed on Trust Fund 0.00 Collection of Principal after Maturity Date 0.00 Non-Recoverable Advances 0.00 Recoveries from Liquidation and Insurance Proceeds 0.00 Workout Delayed Reimbursement Amounts 0.00 Excess of Prior Principal Amounts paid 0.00 Other Expenses 0.00 Curtailments 0.00 Total Additional Trust Fund Expenses (2.28) Negative Amortization 0.00 Principal Adjustments 0.00 Interest Reserve Deposit 0.00 Total Principal Collected 1,610,892.09 Payments to Certificateholders & Others: Other: Interest Distribution 3,714,368.27 Prepayment Penalties/Yield Maintenance 0.00 Principal Distribution 1,610,892.09 Repayment Fees 0.00 Prepayment Penalties/Yield Maintenance 0.00 Borrower Option Extension Fees 0.00 Borrower Option Extension Fees 0.00 Excess Liquidation Proceeds 0.00 Equity Payments Paid 0.00 Net Swap Counterparty Payments Received 0.00 Net Swap Counterparty Payments Paid 0.00 Total Other Collected: 0.00 Total Payments to Certificateholders & Others 5,325,260.36 Total Funds Collected 5,362,247.23 Total Funds Distributed 5,362,247.19 Copyright 2017, Wells Fargo Bank, N.A. Page 7 of 27 Current Mortgage Loan and Property Stratification Tables Scheduled Balance Aggregate Pool State (3) Scheduled # of Scheduled % of WAM Weighted # of Scheduled % of WAM WAC Weighted Agg. WAC State Agg. Balance Loans Balance (2) Avg DSCR (1) Props Balance (2) Avg DSCR (1) Bal. Bal. Defeased 8 108,749,655.11 10.92 63 4.5249 NAP Defeased 33 108,749,655.11 10.92 63 4.5249 NAP Alabama 1 5,840,914.73 0.59 62 5.3360 2.550000 9,999,999 or less 24 136,472,211.66 13.71 47 4.5713 1.898075 Arizona 1 3,170,022.00 0.32 3 4.2445 2.440000 10,000,000 to 24,999,999 11 171,622,629.52 17.24 59 4.6345 1.922046 California 6 101,977,463.14 10.24 62 4.5690 1.678002 25,000,000 to 39,999,999 5 141,604,531.11 14.22 38 4.3788 1.554234 Florida 2 57,692,272.42 5.80 60 4.5593 1.356103 40,000,000 to 54,999,999 3 155,964,731.87 15.67 63 4.0132 1.709112 Georgia 2 28,877,083.40 2.90 63 4.9360 1.533652 Indiana 1 16,025,134.24 1.61 62 5.0900 2.870000 55,000,000 to 69,999,999 3 191,117,184.36 19.20 62 4.0599 1.908279 Iowa 1 19,098,499.93 1.92 63 4.5425 2.170000 70,000,000 or greater 1 90,000,000.00 9.04 60 4.6250 1.910000 Kansas 1 2,562,449.35 0.26 62 5.2500 1.480000 Michigan 4 30,537,055.04 3.07 22 4.6234 2.433927 Totals 55 995,530,943.63 100.00 56 4.3690 1.792572 Missouri 6 17,895,177.24 1.80 62 4.8793 1.580398 Montana 1 25,725,855.28 2.58 3 4.4000 1.700000 Nevada 1 68,525,432.94 6.88 62 4.1880 1.230000 New Jersey 2 29,904,985.95 3.00 63 4.0805 1.648432 New York 7 181,770,851.34 18.26 56 4.2497 2.232225 North Carolina 3 18,733,433.87 1.88 37 4.6519 1.525056 Ohio 1 3,690,891.34 0.37 63 4.7100 2.300000 Pennsylvania 6 175,131,774.69 17.59 53 4.1120 1.587180 South Carolina 1 16,750,586.79 1.68 63 4.0400 1.970000 Tennessee 6 5,781,294.23 0.58 62 5.2500 1.480000 Texas 1 13,212,829.14 1.33 63 4.3400 1.870000 Virginia 1 3,140,828.50 0.32 62 5.2500 2.210000 Washington 1 50,958,183.74 5.12 63 3.9300 2.230000 See footnotes on last page of this section. Wisconsin 1 9,778,269.22 0.98 62 4.0385 1.750000 Totals 90 995,530,943.63 100.00 56 4.3690 1.792572 Copyright 2017, Wells Fargo Bank, N.A. Page 8 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Debt Service Coverage Ratio (1) Property Type (3) % of % of Debt Service # of Scheduled WAM WAC Weighted Property # of Scheduled Agg. WAM WAC Weighted Agg. Coverage Ratio Loans Balance Bal. (2) Avg DSCR (1) Type Props Balance Bal. (2) Avg DSCR (1) Defeased 8 108,749,655.11 10.92 63 4.5249 NAP Defeased 33 108,749,655.11 10.92 63 4.5249 NAP 1.34 or less 8 210,438,876.05 21.14 62 4.1839 1.219190 Industrial 1 5,953,595.58 0.60 63 4.5000 1.590000 1.35 to 1.39 1 8,583,208.98 0.86 63 4.2500 1.390000 Lodging 5 45,280,419.85 4.55 36 4.9802 2.634066 1.40 to 1.49 8 151,043,863.85 15.17 56 4.7658 1.444901 Mixed Use 3 30,638,707.64 3.08 63 4.7208 1.851267 1.50 to 1.59 1 5,953,595.58 0.60 63 4.5000 1.590000 Multi-Family 6 97,455,505.91 9.79 55 4.1825 1.522395 1.60 to 1.69 2 59,593,694.36 5.99 63 4.1294 1.657228 Office 14 328,594,809.52 33.01 56 4.1568 1.947375 1.70 to 1.79 3 39,309,929.48 3.95 23 4.3372 1.720183 Other 1 31,656,155.36 3.18 62 3.5800 1.320000 1.80 to 1.99 4 123,553,887.03 12.41 61 4.5296 1.914729 Retail 27 347,202,094.67 34.88 56 4.5322 1.718441 2.00 or greater 20 288,304,233.19 28.96 50 4.2232 2.473067 Totals 90 995,530,943.63 100.00 56 4.3690 1.792572 Totals 55 995,530,943.63 100.00 56 4.3690 1.792572 Note Rate Seasoning % of Note # of Scheduled % of WAM Weighted # of Scheduled WAM Weighted Agg. WAC Seasoning Agg. WAC Rate Loans Balance (2) Avg DSCR (1) Loans Balance (2) Avg DSCR (1) Bal. Bal. Defeased 8 108,749,655.11 10.92 63 4.5249 NAP Defeased 8 108,749,655.11 10.92 63 4.5249 NAP 4.2499% or less 14 422,607,139.37 42.45 58 3.9573 1.851758 12 months or less 0 0.00 0.00 0 0.0000 0.000000 4.2500% to 4.4999% 9 164,944,122.03 16.57 49 4.3761 1.572257 13 to 24 months 0 0.00 0.00 0 0.0000 0.000000 4.5000% to 4.7499% 11 174,154,638.38 17.49 57 4.6227 1.969366 25 to 36 months 0 0.00 0.00 0 0.0000 0.000000 4.7500% or greater 13 125,075,388.74 12.56 52 5.2617 1.817134 37 to 48 months 0 0.00 0.00 0 0.0000 0.000000 Totals 55 995,530,943.63 100.00 56 4.3690 1.792572 49 months or greater 47 886,781,288.52 89.08 55 4.3499 1.817983 Totals 55 995,530,943.63 100.00 56 4.3690 1.792572 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 9 of 27 Current Mortgage Loan and Property Stratification Tables Aggregate Pool Anticipated Remaining Term (ARD and Balloon Loans) % of Anticipated Remaining # of Scheduled WAM WAC Weighted Agg. Term (2) Loans Balance (2) Avg DSCR (1) Bal. Defeased 8 108,749,655.11 10.92 63 4.5249 NAP 60 months or less 11 220,113,568.21 22.11 33 4.6727 1.904338 61 months or greater 36 666,667,720.31 66.97 63 4.2432 1.789472 Totals 55 995,530,943.63 100.00 56 4.3690 1.792572 Remaining Amortization Term (ARD and Balloon Loans) Age of Most Recent NOI % of Remaining Amortization # of Scheduled WAM Weighted Age of Most # of Scheduled % of WAM Weighted Agg. WAC Agg. Term Loans Balance (2) Avg DSCR (1) Recent NOI Loans Balance (2) WAC Avg DSCR (1) Bal. Bal. Defeased 8 108,749,655.11 10.92 63 4.5249 NAP Defeased 8 108,749,655.11 10.92 63 4.5249 NAP Interest Only 2 94,450,000.00 9.49 60 4.6231 1.922721 Underwriter's Information 1 16,479,520.26 1.66 62 5.2500 1.480000 115 months or less 0 0.00 0.00 0 0.0000 0.000000 1 year or less 44 863,613,691.62 86.75 55 4.3276 1.828422 116 months or greater 45 792,331,288.52 79.59 55 4.3173 1.805498 1 to 2 years 2 6,688,076.64 0.67 33 5.0011 1.302847 Totals 55 995,530,943.63 100.00 56 4.3690 1.792572 2 years or greater 0 0.00 0.00 0 0.0000 0.000000 Totals 55 995,530,943.63 100.00 56 4.3690 1.792572 (1) Debt Service Coverage Ratios are updated periodically as new NOI figures become available from borrowers on an asset level. In all cases the most current DSCR provided by the Servicer is used. To the extent that no DSCR is provided by the Servicer, information from the offering document is used. The debt service coverage ratio information was provided to the Certificate Administrator by the Master Servicer and the Certificate Administrator has not independently confirmed the accuracy of such information. (2) Anticipated Remaining Term and WAM are each calculated based upon the term from the current month to the earlier of the Anticipated Repayment Date, if applicable, and the Maturity Date. (3) Data in this table was calculated by allocating pro-rata the current loan information to the properties based upon the Cut-Off Date balance of each property as disclosed in the offering document. The Scheduled Balance Totals reflect the aggregate balances of all pooled loans as reported in the CREFC Loan Periodic Update File. To the extent that the Scheduled Balance Total figure for the “State” and “Property” stratification tables is not equal to the sum of the scheduled balance figures for each state or property, the difference is explained by loans that have been modified into a split loan structure. The “State” and “Property” stratification tables do not include the balance of the subordinate note (sometimes called the B-piece or a “hope note”) of a loan that has been modified into a split-loan structure. Rather, the scheduled balance for each state or property only reflects the balance of the senior note (sometimes called the A-piece) of a loan that has been modified into a split-loan structure. Copyright 2017, Wells Fargo Bank, N.A. Page 10 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30289398 1 RT Victor NY 358,437.50 0.00 4.625% N/A 9/6/22 N 90,000,000.00 90,000,000.00 8/6/17 30291271 2 RT Las Vegas NV 247,553.57 118,684.21 4.188% N/A 11/6/22 N 68,644,117.15 68,525,432.94 9/6/17 30291515 3 OF New York NY 193,544.80 122,292.79 3.539% N/A 12/6/22 N 63,518,920.57 63,396,627.78 9/6/17 30289394 4 OF Los Angeles CA 228,226.95 97,436.35 4.470% N/A 11/6/22 N 59,292,559.99 59,195,123.64 9/6/17 30291531 5 OF Philadelphia PA 191,010.12 94,716.59 4.094% N/A 12/6/22 N 54,181,289.23 54,086,572.64 9/6/17 30291430 6 RT Tukwila WA 172,761.86 91,862.33 3.930% N/A 12/6/22 N 51,050,046.07 50,958,183.74 9/6/17 30291463 7 MF Philadelphia PA 176,109.93 74,851.01 4.011% N/A 12/6/22 N 50,994,826.50 50,919,975.49 9/6/17 30289399 8 98 Miami Beach FL 97,776.81 60,956.19 3.580% N/A 11/6/22 N 31,717,111.55 31,656,155.36 9/6/17 30289414 9 OF Philadelphia PA 106,897.03 74,922.45 4.125% N/A 12/6/17 N 30,094,179.00 30,019,256.55 9/6/17 30291490 10 SS Various Various 108,427.07 77,275.50 4.530% N/A 12/6/22 N 27,795,872.41 27,718,596.91 9/6/17 30289415 11 OF Conshohocken PA 103,470.87 39,361.52 4.260% N/A 12/6/22 N 28,206,508.38 28,167,146.86 8/6/17 30289387 12 RT Great Falls MT 97,706.72 61,843.08 4.400% N/A 12/1/17 N 25,787,698.36 25,725,855.28 9/1/17 30289388 13 RT Lady Lake FL 129,084.85 34,315.55 5.750% N/A 7/1/22 N 26,070,432.61 26,036,117.06 9/1/17 30289411 14 OF Summit NJ 78,170.42 34,085.55 4.093% N/A 12/6/22 N 22,176,266.42 22,142,180.87 9/6/17 30291488 15 MF Ames IA 74,826.26 30,835.58 4.543% N/A 12/6/22 N 19,129,335.51 19,098,499.93 9/6/17 30289412 16 OF Elgin SC 58,420.55 42,288.56 4.040% N/A 12/6/22 N 16,792,875.35 16,750,586.79 9/6/17 30291489 17 RT Decatur GA 79,401.45 23,853.26 5.346% N/A 12/6/22 N 17,249,674.00 17,225,820.74 9/6/17 30289405 18 SS Various Various 70,746.42 36,233.56 5.000% N/A 12/6/22 N 16,431,425.67 16,395,192.11 9/6/17 30289395 19 RT Various Various 74,606.99 23,409.17 5.250% N/A 11/6/22 N 16,502,929.43 16,479,520.26 9/6/17 30289389 20 MF Navarre FL 58,114.45 28,028.86 4.160% N/A 12/1/22 N 16,223,016.75 16,194,987.89 9/1/17 30289416 21 MU Los Angeles CA 65,892.34 25,185.10 4.730% N/A 12/6/22 N 16,177,619.38 16,152,434.28 9/6/17 30289396 22 LO Indianapolis IN 70,341.98 23,482.06 5.090% N/A 11/6/22 N 16,048,616.30 16,025,134.24 9/6/17 30289397 24 OF Houston TX 49,462.01 22,138.10 4.340% N/A 12/6/22 N 13,234,967.24 13,212,829.14 9/6/17 30291428 25 LO Sunnyvale CA 50,837.07 24,302.66 4.636% N/A 12/6/22 N 12,733,009.60 12,708,706.94 9/6/17 30291426 26 LO Novi MI 47,887.50 18,368.37 4.550% N/A 12/6/17 N 12,222,260.60 12,203,892.23 9/6/17 30289407 27 OF Atlanta GA 43,520.97 19,555.36 4.330% N/A 12/6/22 N 11,670,818.02 11,651,262.66 9/6/17 30291425 28 SS Various OH 44,226.11 17,632.82 4.300% N/A 12/6/22 N 11,944,035.46 11,926,402.64 9/6/17 30291473 29 MU San Diego CA 43,505.87 20,143.97 4.721% N/A 12/6/22 N 10,700,612.35 10,680,468.38 9/6/17 30291482 30 MF Tacoma WA 39,289.03 15,947.55 4.580% N/A 12/6/22 N 9,962,003.46 9,946,055.91 9/6/17 30291409 31 RT Milwaukee WI 34,061.57 16,300.37 4.039% N/A 11/6/22 N 9,794,569.59 9,778,269.22 9/6/17 30291481 33 OF Yonkers NY 37,321.27 12,970.62 4.971% N/A 12/6/17 N 8,719,610.87 8,706,640.25 9/6/17 30289409 34 MF Southfield MI 31,396.34 13,478.32 4.280% N/A 12/6/17 N 8,518,754.38 8,505,276.06 9/6/17 30291495 35 MF Bronx NY 31,459.06 12,815.53 4.250% N/A 12/6/22 N 8,596,024.51 8,583,208.98 9/6/17 30289390 36 LO Fayetteville NC 35,168.77 17,706.85 5.050% N/A 12/1/17 N 8,087,357.00 8,069,650.15 9/1/17 See footnotes on last page of this section. Copyright 2017, Wells Fargo Bank, N.A. Page 11 of 27 Mortgage Loan Detail Loan Property Interest Principal Gross Anticipated Maturity Neg. Beginning Ending Paid Appraisal Appraisal Res. Mod. Number ODCR Type (1) City State Payment Payment Coupon Repayment Date Amort Scheduled Scheduled Thru Reduction Reduction Strat. Code Date (Y/N) Balance Balance Date Date Amount (2) (3) 30291116 37 SS Miami FL 31,552.77 13,683.33 4.431% N/A 11/6/22 N 8,268,516.75 8,254,833.42 9/6/17 30289404 39 RT Brigantine NJ 27,077.09 13,716.66 4.043% N/A 12/6/22 N 7,776,521.74 7,762,805.08 9/6/17 30289406 40 RT Lebanon PA 26,121.43 13,232.55 4.043% N/A 12/6/22 N 7,502,055.70 7,488,823.15 9/6/17 30291248 42 OF Wixom MI 26,644.27 14,071.34 4.949% N/A 10/6/22 N 6,251,486.99 6,237,415.65 9/6/17 30289391 43 IN Kansas City MO 23,124.88 14,115.90 4.500% N/A 12/1/22 N 5,967,711.48 5,953,595.58 9/1/17 30289408 44 MF Fayetteville NC 21,628.38 10,205.18 4.213% N/A 12/6/22 N 5,962,452.94 5,952,247.76 8/6/17 30289400 45 LO Florence AL 26,895.27 12,386.32 5.336% N/A 11/6/22 N 5,853,301.05 5,840,914.73 9/6/17 30289401 46 OF Venice CA 24,506.73 7,990.68 4.792% N/A 11/6/22 N 5,939,564.55 5,931,573.87 9/6/17 30289410 47 SS Various MA 21,416.30 9,238.31 4.430% N/A 12/6/22 N 5,614,117.60 5,604,879.29 9/6/17 30289403 48 OF Los Angeles CA 21,265.93 9,053.25 4.477% N/A 11/6/22 N 5,516,174.97 5,507,121.72 9/6/17 30291533 50 RT Garner NC 18,402.01 11,132.37 4.525% N/A 12/6/22 N 4,722,668.33 4,711,535.96 9/6/17 30289392 51 RT Lancaster CA 18,479.02 7,050.40 4.750% N/A 11/1/22 N 4,517,791.65 4,510,741.25 9/1/17 30291493 53 MF Bronx NY 16,114.87 7,006.30 4.250% N/A 12/6/17 N 4,403,303.99 4,396,297.69 9/6/17 30289413 54 RT Butler PA 17,567.55 0.00 4.585% N/A 12/6/22 N 4,450,000.00 4,450,000.00 9/6/17 30291327 55 MU Saint Louis MO 15,361.82 6,060.05 4.680% N/A 10/6/22 N 3,811,865.03 3,805,804.98 9/6/17 30291398 56 OF Plymouth Township MI 15,862.83 7,800.11 5.120% N/A 12/6/22 N 3,598,271.21 3,590,471.10 9/6/17 30289393 57 RT Salem OH 14,993.07 5,776.49 4.710% N/A 12/1/22 N 3,696,667.83 3,690,891.34 9/1/17 30289402 58 RT New York NY 15,049.67 4,596.45 5.320% N/A 11/6/17 N 3,285,157.39 3,280,560.94 8/6/17 30291464 59 RT Bronx NY 13,790.95 4,348.75 4.694% N/A 12/6/22 N 3,411,864.45 3,407,515.70 9/6/17 30291351 60 LO Chesapeake VA 14,229.65 6,744.02 5.250% N/A 11/6/22 N 3,147,572.52 3,140,828.50 9/6/17 30291432 61 RT Phoenix AZ 11,606.14 5,403.84 4.245% N/A 12/6/17 N 3,175,425.84 3,170,022.00 9/6/17 Totals 3,751,355.14 1,610,892.09 997,141,835.72 995,530,943.63 0.00 (1) Property Type Code (2) Resolution Strategy Code (3) Modification Code MF - Multi-Family SS - Self Storage 1 - Modification 7 - REO 11 - Full Payoff 1 - Maturity Date Extension 6 - Capitalization on Interest RT - Retail 98 - Other 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 2 - Amortization Change 7 - Capitalization on Taxes HC - Health Care SE - Securities 3 - Bankruptcy 9 - Pending Return 13 - TBD 3 - Principal Write-Off 8 - Other IN - Industrial CH - Cooperative Housing 4 - Extension to Master Servicer 98 - Other 4 - Blank 9 - Combination MH - Mobile Home Park WH - Warehouse 5 - Note Sale 10 - Deed in Lieu Of 5 - Temporary Rate Reduction 10 - Forbearance OF - Office ZZ - Missing Information 6 - DPO Foreclosure MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 12 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 30289398 1 Retail Victor NY 90,000,000.00 19,035,388.00 0.00 30291271 2 Retail Las Vegas NV 68,525,432.94 8,067,664.60 0.00 30291515 3 Office New York NY 63,396,627.78 11,517,302.50 12,128,411.62 1/1/17 6/30/17 30289394 4 Office Los Angeles CA 59,195,123.64 5,839,317.07 6,286,535.04 1/1/17 3/31/17 30291531 5 Office Philadelphia PA 54,086,572.64 5,860,561.93 6,042,731.60 1/1/17 6/30/17 30291430 6 Retail Tukwila WA 50,958,183.74 7,587,825.24 7,616,739.20 1/1/17 6/30/17 30291463 7 Multi-Family Philadelphia PA 50,919,975.49 3,768,634.14 0.00 30289399 8 Other Miami Beach FL 31,656,155.36 2,514,793.73 0.00 30289414 9 Office Philadelphia PA 30,019,256.55 4,854,936.28 4,950,898.30 1/1/17 6/30/17 30291490 10 Self Storage Various Various 27,718,596.91 5,690,496.24 0.00 30289415 11 Office Conshohocken PA 28,167,146.86 1,934,335.32 2,340,396.04 1/1/17 3/31/17 30289387 12 Retail Great Falls MT 25,725,855.28 3,474,394.37 3,768,980.00 1/1/17 3/31/17 30289388 13 Retail Lady Lake FL 26,036,117.06 2,942,367.00 0.00 30289411 14 Office Summit NJ 22,142,180.87 1,978,501.99 1,993,018.32 1/1/17 6/30/17 30291488 15 Multi-Family Ames IA 19,098,499.93 2,854,982.13 0.00 30289412 16 Office Elgin SC 16,750,586.79 2,415,943.28 0.00 30291489 17 Retail Decatur GA 17,225,820.74 1,495,441.04 1,540,375.44 1/1/17 6/30/17 30289405 18 Self Storage Various Various 16,395,192.11 0.00 0.00 30289395 19 Retail Various Various 16,479,520.26 1,914,519.78 1,999,816.12 30289389 20 Multi-Family Navarre FL 16,194,987.89 0.00 0.00 30289416 21 Mixed Use Los Angeles CA 16,152,434.28 2,521,233.75 0.00 30289396 22 Lodging Indianapolis IN 16,025,134.24 2,982,646.96 3,949,796.46 1/1/17 7/31/17 30289397 24 Office Houston TX 13,212,829.14 1,839,417.58 0.00 30291428 25 Lodging Sunnyvale CA 12,708,706.94 0.00 0.00 30291426 26 Lodging Novi MI 12,203,892.23 3,010,710.12 2,726,649.44 1/1/17 3/31/17 30289407 27 Office Atlanta GA 11,651,262.66 1,668,205.68 1,779,147.94 1/1/17 6/30/17 30291425 28 Self Storage Various OH 11,926,402.64 1,730,906.70 0.00 30291473 29 Mixed Use San Diego CA 10,680,468.38 1,115,657.55 0.00 30291482 30 Multi-Family Tacoma WA 9,946,055.91 0.00 0.00 30291409 31 Retail Milwaukee WI 9,778,269.22 1,091,778.09 0.00 30291481 33 Office Yonkers NY 8,706,640.25 930,163.18 0.00 30289409 34 Multi-Family Southfield MI 8,505,276.06 1,294,881.78 0.00 30291495 35 Multi-Family Bronx NY 8,583,208.98 740,068.33 0.00 30289390 36 Lodging Fayetteville NC 8,069,650.15 1,444,619.00 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 13 of 27 NOI Detail Loan Ending Most Most Most Recent Most Recent Number ODCR Property City State Scheduled Recent Recent NOI Start NOI End Type Balance Fiscal NOI NOI Date Date 30291116 37 Self Storage Miami FL 8,254,833.42 0.00 0.00 30289404 39 Retail Brigantine NJ 7,762,805.08 1,070,807.92 1,212,578.75 1/1/17 6/30/17 30289406 40 Retail Lebanon PA 7,488,823.15 1,051,220.04 1,171,770.12 1/1/17 6/30/17 30291248 42 Office Wixom MI 6,237,415.65 1,225,738.79 0.00 30289391 43 Industrial Kansas City MO 5,953,595.58 780,938.00 0.00 30289408 44 Multi-Family Fayetteville NC 5,952,247.76 390,941.73 409,572.05 1/1/17 6/30/17 30289400 45 Lodging Florence AL 5,840,914.73 1,329,961.59 0.00 30289401 46 Office Venice CA 5,931,573.87 1,027,726.15 0.00 30289410 47 Self Storage Various MA 5,604,879.29 0.00 0.00 30289403 48 Office Los Angeles CA 5,507,121.72 683,719.57 652,106.15 1/1/17 3/31/17 30291533 50 Retail Garner NC 4,711,535.96 570,772.60 495,120.24 1/1/17 3/31/17 30289392 51 Retail Lancaster CA 4,510,741.25 683,721.00 792,372.00 1/1/17 3/31/17 30291493 53 Multi-Family Bronx NY 4,396,297.69 405,652.85 0.00 30289413 54 Retail Butler PA 4,450,000.00 456,743.04 0.00 30291327 55 Mixed Use Saint Louis MO 3,805,804.98 483,372.16 0.00 30291398 56 Office Plymouth Township MI 3,590,471.10 605,510.00 612,608.00 1/1/17 3/31/17 30289393 57 Retail Salem OH 3,690,891.34 595,873.10 0.00 30289402 58 Retail New York NY 3,280,560.94 0.00 0.00 30291464 59 Retail Bronx NY 3,407,515.70 320,822.77 0.00 30291351 60 Lodging Chesapeake VA 3,140,828.50 637,047.55 0.00 30291432 61 Retail Phoenix AZ 3,170,022.00 528,242.83 0.00 Total 995,530,943.63 Copyright 2017, Wells Fargo Bank, N.A. Page 14 of 27 Principal Prepayment Detail Loan Number Loan Group Offering Document Principal Prepayment Amount Prepayment Penalties Cross-Reference Payoff Amount Curtailment Amount Prepayment Premium Yield Maintenance Premium No Principal Prepayments this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 15 of 27 Historical Detail Delinquencies Prepayments Rate and Maturities Distribution 30-59 Days 60-89 Days 90 Days or More Foreclosure REO Modifications Curtailments Payoff Next Weighted Avg. WAM Date # Balance # Balance # Balance # Balance # Balance # Balance # Amount # Amount Coupon Remit 9/12/17 0 0 0 0 0 0 0 0 4.368975% 56 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.324513% 8/11/17 0 0 0 0 0 0 0 1 4.368899% 57 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $8,542,579.47 4.324444% 7/12/17 0 0 0 0 0 0 0 0 4.373783% 58 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329321% 6/12/17 0 0 0 0 0 0 0 0 4.373715% 59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329260% 5/12/17 0 0 0 0 0 0 0 0 4.373644% 60 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329919% 4/12/17 0 0 0 0 0 0 0 0 4.373576% 61 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329859% 3/10/17 0 0 0 0 0 0 0 0 4.373505% 62 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329795% 2/10/17 0 0 0 0 0 0 0 0 4.373444% 63 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329743% 1/12/17 0 0 0 0 0 0 0 0 4.373374% 64 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329679% 12/12/16 0 0 0 0 0 0 0 0 4.373303% 65 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329615% 11/14/16 0 0 0 0 0 0 0 0 4.373236% 66 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.329555% 10/13/16 0 1 0 0 0 0 0 0 4.373166% 67 $0.00 $3,332,848.59 $0.00 $0.00 $0.00 $0.00 $0.00 $0.00 4.328933% Note: Foreclosure and REO Totals are included in the delinquencies aging categories. Copyright 2017, Wells Fargo Bank, N.A. Page 16 of 27 Delinquency Loan Detail Offering # of Current Outstanding Status of Resolution Actual Outstanding Loan Number Document Months Paid Through P & I P & I Mortgage Strategy Servicing Foreclosure Principal Servicing Bankruptcy REO Cross-Reference Delinq. Date Advances Advances ** Loan (1) Code (2) Transfer Date Date Balance Advances Date Date 30289398 1 0 8/6/17 352,237.50 352,237.50 A 90,000,000.00 0.00 30289415 11 0 8/6/17 142,346.61 142,346.61 A 28,206,508.38 0.00 30289408 44 0 8/6/17 31,730.87 31,730.87 A 5,962,452.94 0.00 30289402 58 0 8/6/17 19,589.54 19,589.54 A 3,285,157.39 0.00 Totals 4 545,904.52 545,904.52 127,454,118.71 0.00 Totals By Delinquency Code: Total for Status Code A (4 loans) 545,904.52 545,904.52 127,454,118.71 0.00 (1) Status of Mortgage Loan (2) Resolution Strategy Code A - Payment Not Received 0 - Current 4 - Performing Matured Balloon 1 - Modification 7 - REO 11 - Full Payoff But Still in Grace Period 1 - 30-59 Days Delinquent 5 - Non Performing Matured Balloon 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties Or Not Yet Due 2 - 60-89 Days Delinquent 6 - 121+ Days Delinquent 3 - Bankruptcy 9 - Pending Return 13 - TBD B - Late Payment But Less 3 - 90-120 Days Delinquent 4 - Extension to Master Servicer 98 - Other Than 30 Days Delinquent 5 - Note Sale 10 - Deed In Lieu Of ** Outstanding P & I Advances include the current period advance. 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 17 of 27 Specially Serviced Loan Detail - Part 1 Offering Servicing Resolution Net Remaining Loan Scheduled Property Interest Actual DSCR Note Maturity Document Transfer Strategy State Operating DSCR Amortization Number Balance Type (2) Rate Balance Date Date Date Cross-Reference Date Code (1) Income Term No Specially Serviced Loans this Period (1) Resolution Strategy Code (2) Property Type Code 1 - Modification 7 - REO 11 - Full Payoff MF - Multi-Family SS - Self Storage 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties RT - Retail 98 - Other 3 - Bankruptcy 9 - Pending Return 13 - TBD HC - Health Care SE - Securities 4 - Extension to Master Servicer 98 - Other IN - Industrial CH - Cooperative Housing 5 - Note Sale 10 - Deed in Lieu Of MH - Mobile Home Park WH - Warehouse 6 - DPO Foreclosure OF - Office ZZ - Missing Information MU - Mixed Use SF - Single Family LO - Lodging Copyright 2017, Wells Fargo Bank, N.A. Page 18 of 27 Specially Serviced Loan Detail - Part 2 Offering Resolution Site Loan Appraisal Appraisal Other REO Document Strategy Inspection Phase 1 Date Comment from Special Servicer Number Date Value Property Revenue Cross-Reference Code (1) Date No Specially Serviced Loans this Period (1) Resolution Strategy Code 1 - Modification 7 - REO 11 - Full Payoff 2 - Foreclosure 8 - Resolved 12 - Reps and Warranties 3 - Bankruptcy 9 - Pending Return 13 - TBD 4 - Extension to Master Servicer 98 - Other 5 - Note Sale 10 - Deed in Lieu Of 6 - DPO Foreclosure Copyright 2017, Wells Fargo Bank, N.A. Page 19 of 27 Advance Summary Current P&I Outstanding P&I Outstanding Servicing Current Period Interest on P&I and Servicing Advances Advances Advances Advances Paid Totals 545,904.52 545,904.52 597.66 (2.28) Copyright 2017, Wells Fargo Bank, N.A. Page 20 of 27 Modified Loan Detail Offering Loan Pre-Modification Post-Modification Pre-Modification Post-Modification Modification Document Modification Description Number Balance Balance Interest Rate Interest Rate Date Cross-Reference No Modified Loans Totals Copyright 2017, Wells Fargo Bank, N.A. Page 21 of 27 Historical Liquidated Loan Detail Beginning Fees, Most Recent Gross Sales Net Proceeds Net Proceeds Date of Current Current Period Cumulative Loss to Loan Distribution Realized ODCR Scheduled Advances, Appraised Proceeds or Received on Available for Period Adj. Adjustment Adjustment with Cum Date Loss to Trust Balance and Expenses * Value or BPO Other Proceeds Liquidation Distribution to Trust to Trust to Trust Adj. to Trust No Liquidated Loans this Period Current Total Cumulative Total * Fees, Advances and Expenses also include outstanding P & I advances and unpaid fees (servicing, trustee, etc.). Copyright 2017, Wells Fargo Bank, N.A. Page 22 of 27 Historical Bond/Collateral Loss Reconciliation Detail Distribution Offering Beginning Aggregate Prior Realized Amts Covered by Interest Modification Additional Realized Loss Recoveries of (Recoveries)/ Document Balance Realized Loss Loss Applied Credit Support/ (Shortages)/ /Appraisal (Recoveries) Applied to Realized Losses Losses Applied to Date Cross-Reference at Liquidation on Loans to Certificates Deal Structure Excesses Reduction Adj. /Expenses Certificates to Date Paid as Cash Certificate Interest No Realized Losses this Period Totals Copyright 2017, Wells Fargo Bank, N.A. Page 23 of 27 Interest Shortfall Reconciliation Detail - Part 1 Offering Stated Principal Current Ending Special Servicing Fees Non-Recoverable Modified Interest Interest on Document Balance at Scheduled ASER (PPIS) Excess (Scheduled Rate (Reduction) Advances Cross-Reference Contribution Balance Monthly Liquidation Work Out Interest) /Excess 58 3,526,003.55 3,280,560.94 0.00 0.00 0.00 0.00 0.00 0.00 (2.28) 0.00 Totals 3,526,003.55 3,280,560.94 0.00 0.00 0.00 0.00 0.00 0.00 (2.28) 0.00 Copyright 2017, Wells Fargo Bank, N.A. Page 24 of 27 Interest Shortfall Reconciliation Detail - Part 2 Offering Stated Principal Current Ending Reimb of Advances to the Servicer Other (Shortfalls)/ Document Balance at Scheduled Refunds Comments Left to Reimburse Cross-Reference Contribution Balance Current Month Master Servicer There are no Interest Shortfalls for the above columns for this Period. Totals Interest Shortfall Reconciliation Detail Part 2 Total 0.00 Interest Shortfall Reconciliation Detail Part 1 Total (2.28) Total Interest Shortfall Allocated to Trust (2.28) Copyright 2017, Wells Fargo Bank, N.A. Page 25 of 27 Defeased Loan Detail Offering Document Ending Scheduled Loan Number Maturity Date Note Rate Defeasance Status Cross-Reference Balance 30291490 10 27,718,596.91 12/6/22 4.530 Full Defeasance 30289405 18 16,395,192.11 12/6/22 5.000 Full Defeasance 30289389 20 16,194,987.89 12/1/22 4.160 Full Defeasance 30291428 25 12,708,706.94 12/6/22 4.636 Full Defeasance 30291425 28 11,926,402.64 12/6/22 4.300 Full Defeasance 30291482 30 9,946,055.91 12/6/22 4.580 Full Defeasance 30291116 37 8,254,833.42 11/6/22 4.431 Full Defeasance 30289410 47 5,604,879.29 12/6/22 4.430 Full Defeasance Totals 108,749,655.11 Copyright 2017, Wells Fargo Bank, N.A. Page 26 of 27 Supplemental Reporting Exchange of Exchangeable CertificatesJanuary 2016 In January 2016 an exchange of exchangeable certificates took effect in which $198,000,000.00 of Class PEZ was exchanged for $115,611,122.00 of Class A-M, $49,167,571.00 of Class B, and $33,221,307.00 of Class C. Copyright 2017, Wells Fargo Bank, N.A. Page 27 of 27
